DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,270,942. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping between the Application and Patent No 11,270,942.

Claim 1 differs by using the phrase “plurality of interconnects” in place of patented claim 1 phrase “bridge interconnect region comprising a plurality of conductive bumps” such broader language renders claim 1 obvious over patented claim 1.
Claim 2 is identical to claim 2 of patent 11,270,942.
Claim 3 is identical to claim 3 of patent 11,270,942.
Claim 4 uses interconnects in place of bumps, such broader language renders claim 4 obvious.
Claim 5 uses interconnects in place of bumps, such broader language renders claim 5 obvious.
Claim 6 uses interconnects in place of bumps, such broader language renders claim 6 obvious.
Claim 7 is identical to claim 7 of patent 11,270,942.
Claim 8 uses interconnects in place of bumps, such broader language renders claim 8 obvious.
Claim 9 uses interconnects in place of bumps, such broader language renders claim 9 obvious.
Claim 10 differs by using the phrase “plurality of interconnects” in place of patented claim 10 phrase “bridge interconnect region comprising a plurality of conductive bumps” such broader language renders claim 10 obvious over patented claim 10.
Claim 11 is identical to claim 11 of patent 11,270,942.
Claim 12 is identical to claim 12 of patent 11,270,942.
Claim 13 uses interconnects in place of bumps, such broader language renders claim 13 obvious.
Claim 14 uses interconnects in place of bumps, such broader language renders claim 14 obvious.
Claim 15 uses interconnects in place of bumps, such broader language renders claim 15 obvious.
Claim 16 is identical to claim 16 of patent 11,270,942.
Claim 17 is identical to claim 17 of patent 11,270,942.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/3/22